Title: Elias Glover to Thomas Jefferson, 12 December 1809
From: Glover, Elias
To: Jefferson, Thomas


          
            Dr Sir,
             
                     Cincinnati 
                     Decr 12th 1809
          
          
		   
		  On the 1t Novr last I took the liberty of troubling you with a request to favor me with a Copy of a letter addressed to You by Matthew Nimmo Esqr under date of the 28th Novr 1806, on the subject of Burrs late treasonable Conspiracy—Or, if the same was not in your possession, to informe me from what source a Copy might be obtained—
          To this request no answer has been recd—As a Copy of that letter would be of great importance to me in repelling a Charge against my reputation—I must beg leave to renew that request—
          It is necessary for me to have a Copy of the above mentioned letter, (if possible to obtain the same) early in Jany next: You will therefore readily discover (and I hope excuse) my anxiety on this subject—Should you not have written me before this reaches you—please to direct to me at Chillicothe, where I expect to be in the early part of Jany—
          Pray excuse the trouble I give you on this Occasion, and accept the assurances of my highest respect
                  
               
          
            Your Obt Hble Servt
            
                  Elias Glover
          
        